Title: To Thomas Jefferson from George Muter, 15 February 1781
From: Muter, George
To: Jefferson, Thomas


War Office [Richmond], 15 Feb. 1781. Encloses a letter just received from Capt. Browne [Windsor Brown]. Since Capt. Irish will probably remain in the state, is it TJ’s wish that Irish continue to act as commissary of military stores for the state? Muter does not doubt Irish’s ability and application, yet is “apt to think a seperate Commissary for the state may be proper.” Desires TJ’s instructions.
